On Motion to Dismiss:
Appellees have filed a motion seeking an order to either dismiss the above-entitled matter or, in the alternative, "[to] direct[] the appellants to refile their cause of action and conform to the requirements for filing a Petition for Review." The appellees’ principal concern is that the matter has been styled an "appeal," although in actuality, it is a "petition for review" under A.S.C.A. § 41.0209. It is argued that the immigration board alone is, therefore, the only proper respondent. We agree. The board is the only proper respondent; the American Samoa Government, the Attorney General, and the Chief Immigration Officer *52are improperly named herein as appellees. See A.S.C.A. § 41.0209.1 However, as to whether the matter should be dismissed or that the appellants be required to refile their petition to correct the names of the appellees in the caption, we answer in the negative. A.S.C.A. § 43.0201(b) provides that "[n]o objection may be made to formal deficiencies in pleading." Further, H.C.R. 3 provides that "the [High Court] Rules are to be construed so as to be consistent with the [American Samoa] Code [Annotated] and to promote the just, efficient and economical administration and determination of every action and proceeding." Motion denied.
It is so ordered.

 A.S.C.A. § 41.0209 reads:
A petition for review may be filed with the appellate division of the High Court not later than 15 days from the date of the final decision of the [immigration] board; the action shall be brought against the board as respondent. (Emphasis added).